Citation Nr: 1017634	
Decision Date: 05/12/10    Archive Date: 05/26/10

DOCKET NO.  04-25 917	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Entitlement to service connection for depression.


REPRESENTATION

Appellant represented by:	Michael R. Viterna, Attorney 
at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Davitian, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army 
from June 1967 to June 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a March 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Des Moines, Iowa which denied service connection for 
depression.

In an April 2008 decision, the Board denied service 
connection for depression.  The Veteran appealed the denial 
to the United States Court of Appeals for Veterans Claims 
(Court).  In a December 2009 Memorandum Decision, the Court 
vacated the April 2008 Board decision and remanded the matter 
for further proceedings consistent with its Memorandum 
Decision.  

The appeal is REMANDED to the Department of Veterans Affairs 
Regional Office.  VA will notify the appellant if further 
action is required.


REMAND

The December 2009 Memorandum Decision held that VA did not 
fulfill its duty to assist the Veteran.  First, the Court 
held that VA has a duty to obtain medical records from a base 
hospital in Thailand to which the Veteran stated he had been 
taken during the six-month period from January to June 1969.  
The Court stated that it appeared from the transcript of the 
Veteran's August 2004 hearing that this incident occurred at 
Udorn Air Force Base.  The Court also held that it was 
incumbent upon VA to seek out any existing unit reports from 
the 538th Engineering Battalion for the time the Veteran 
served in Thailand.  

The Court additionally observed that a January 2004 deferred 
rating decision stated that the Veteran would have had 
reserve service after active duty.  The deferred rating 
decision requested that the likely reserve unit be contacted 
for possible service treatment records for the Veteran.  The 
Court pointed out that the Board's April 2008 decision did 
not address whether any efforts had been made to obtain 
reserve service treatment records.  The Court held that if 
the Veteran served in a reserve unit, VA was obligated to 
obtain his reserve service treatment records.  

The Court also held that on remand, the Board must determine 
whether a VA examination was required, and if not, provide a 
thorough statement of the reasons and bases why such an 
examination was not warranted.  

Turning to a separate matter, the Board observes that March 
2010 correspondence from the Board to the Veteran erroneously 
informed him that the Veterans Law Judge who presided over 
the Veteran's August 2004 hearing ceased his employment with 
the Board.  The correspondence asked the Veteran whether he 
wished to exercise his right to testify at a new hearing 
before another Veterans Law Judge.  See 38 U.S.C.A. § 
7107(c); 38 C.F.R. § 20.707 (2009).  In fact, the Veteran's 
August 2004 hearing was conducted by a Decision Review 
Officer at the RO.  

In an April 2010 response, the Veteran indicated that he 
wished to testify before another Veterans Law Judge at a new 
hearing at the RO.  Accordingly, if the Veteran's claim 
remains denied on remand after the requested development, the 
RO should schedule him a hearing before a Veterans Law Judge 
at the RO.  

The Board observes that ordinarily when the Board receives a 
case on remand from the Court, it sends the Veteran a letter 
advising him, inter alia, that he has 90 days from the date 
of the letter to submit additional argument and/or evidence.  

In this case, the Board has not yet sent the Veteran such a 
letter.  Nevertheless, since the Board is remanding the 
Veteran's claim to the RO, the Veteran has the opportunity to 
submit additional argument and/or evidence to the RO, or to 
the Board at a hearing.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the appropriate agency or 
agencies to obtain: a) any hospital 
records pertaining to the Veteran from 
Udorn Air Force Base for the period from 
January to June 1969; b) the unit records 
for the 538th Engineering Battalion for the 
period from January to June 1969; and c) 
any service treatment records pertaining 
to the Veteran from the Veteran's post-
service Reserve Unit.

If any of these records are unavailable, 
the RO should so report in a memorandum 
documenting all efforts to obtain the 
records and all negative responses 
received. 

2.  Then, arrange for an examination to 
determine the nature, extent and etiology 
of any current depression that may be 
present.  The claims file must be made 
available to the examiner.

Following a review of the relevant medical 
evidence in the claims file, the medical 
history, the lay history of the Veteran's 
inservice depression and suicide attempt 
and postservice chronicity and continuity 
of symptoms of depression, and the results 
of clinical evaluation and any tests that 
are deemed necessary, the examiner is 
asked to opine whether it is at least as 
likely as not (50 percent or more 
likelihood) that any current depression is 
causally related to the Veteran's active 
duty.  The examiner is requested to 
provide a rationale for any opinion 
expressed.

3.  Then, readjudicate the appellant's 
claim.  If the benefit sought on appeal 
remains denied, the appellant and his 
representative should be provided a 
supplemental statement of the case and 
afforded an opportunity to respond.  The 
Veteran should also be scheduled for a 
hearing at the RO before a Veterans Law 
Judge from the Board of Veterans' Appeals 
at the next available opportunity.  Then, 
the case should be returned to the Board 
for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


